

117 HJ 52 IH: Relating to a national emergency declared by the President on March 13, 2020.
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 52IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Gosar submitted the following joint resolution; which was referred to the Committee on Transportation and InfrastructureJOINT RESOLUTIONRelating to a national emergency declared by the President on March 13, 2020.That, pursuant to section 202 of the National Emergencies Act (50 U.S.C. 1622), the national emergency declared by the finding of the President on March 13, 2020, in Proclamation 9994 (85 Fed. Reg. 15337) is hereby terminated.